internal_revenue_service index no control no tam-108056-99 cc dom p si b8 number release date internal_revenue_service national_office technical_advice_memorandum chief appeals_office taxpayer’s name taxpayer's address taxpayer’s identification_number taxable periods date of conference legend p x y m dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issues are amounts dollar_figureb and dollar_figurec paid to p by x y and the other partners in p as monthly fixed costs and hourly aircraft usage charges respectively subject_to the excise_tax on amounts paid for taxable_transportation under sec_4261 of the internal_revenue_code is the dollar_figurec hourly aircraft usage charge subject_to the sec_4261 tax for a flight in which an employee of one of the partners acts as a pilot of the aircraft conclusions amounts dollar_figureb and dollar_figurec paid to p by x y and the other partners in p as monthly fixed costs and hourly aircraft usage charges respectively are subject_to the excise_tax on amounts paid for taxable_transportation under sec_4261 the dollar_figurec hourly aircraft usage charge is subject_to the sec_4261 tax for a flight in which an employee of one of the partners acts as a pilot of the aircraft facts x and y along with two other persons formed p a partnership in order to own and operate an aircraft each of the partners owns an equal percent interest in p the partnership_agreement provides that the fixed costs of operating the aircraft approximately dollar_figurea per year are shared equally by the partners and are paid in monthly installments of approximately dollar_figureb by each partner in addition each partner pays a usage fee of dollar_figurec for each hour that the aircraft is flown this usage fee includes amounts for fuel oil maintenance and repairs pilot services and all landing fees if a partner incurs any additional costs such as layover expenses meals_and_lodging of the pilot or catering charges those costs are paid_by that partner p contracts with m to manage and operate the aircraft for example m cleans and maintains the aircraft assists in scheduling and provides pilot and crew for the aircraft in addition m will arrange for catering for flights when requested by a partner under the contract p pays dollar_figurea to m annually for these services in addition p pays dollar_figurec to m for each hour that the partnership or one of the partners uses the aircraft occasionally an employee of one of the partners acts as the pilot of the aircraft for these flights a pilot provided by m is also in the aircraft and the usage amount_paid by that partner is not reduced under the contract m is permitted to allow third parties to charter the aircraft when it is not being used by one of the partners when a third party charters the aircraft m charges dollar_figured and pays dollar_figuree to p if the aircraft is unavailable to one of the partners whether due to use by another partner or a charter by a third party m makes a similar aircraft available to that partner and charges the sec_4261 tax on the amount_paid by that partner applicable law sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in sec_4262 of any person by air sec_4262 defines the term taxable_transportation as inter alia transportation by air which begins in the united_states and ends in the united_states sec_4262 clarifies that the term transportation includes layover or waiting time as well as movement of the aircraft in deadhead service sec_4291 requires any person receiving any payment for taxable services such as taxable air transportation to collect the amount of the tax from the person making the payment rationale as an initial matter we note that p has possession command and control_over the aircraft p owns and maintains the aircraft and employs one or more pilots to operate the aircraft while the partners determine the schedule and destination of each of the flights by the aircraft this fact is not material for purposes of determining possession command and control revrul_76_431 1976_2_cb_328 thus p is engaged in providing transportation services not merely leasing an aircraft in this case there are three separate types of payments made to p by the partners in connection with the operation of the aircraft the first type of payment is paid monthly by each partner as its share of the fixed operating costs of the aircraft here dollar_figureb the amount of this payment is unrelated to the use of the aircraft by a particular partner the second type of payment is directly related to the use of the aircraft by the paying partner the amount is determined by multiplying dollar_figurec by the number of hours that the partner uses the aircraft the third type of payment is paid_by a partner for additional services such as catering performed by m under a contract with p the amount_paid for these services is not fixed in the contract and i sec_1 when m allows third parties to charter the aircraft m charges and collects the sec_4261 excise_tax on dollar_figured the full amount_paid for the charter determined based on the actual needs of the paying partner we must determine first whether these payments are paid for taxable_transportation within the meaning of sec_4261 and second whether the fact that these payments are made by a partner to its partnership renders these payments not subject_to the sec_4261 tax generally sec_4261 imposes a tax on any amount_paid for taxable_transportation payments made for actual use of an aircraft such as dollar_figurec are clearly within the ambit of sec_4261 in addition where as here several persons share in the fixed annual expenses of an aircraft used by those persons the amount_paid for the fixed expenses is an amount_paid for taxable_transportation revrul_76_394 1976_2_cb_355 revrul_57_545 1957_2_cb_749 thus the monthly payments of dollar_figureb are also subject_to the sec_4261 tax neither dollar_figureb nor dollar_figurec is adjusted where an employee of one of the partners acts as a pilot of the aircraft and the pilot contracted for by p is also on each of those flights thus amounts dollar_figureb and dollar_figurec paid_by a partner are subject_to tax even where an employee of that partner acts as a pilot on a particular flight the final type of payment that for optional catering arranged by m are not paid for taxable_transportation and are not subject_to the sec_4261 tax revrul_57_545 1957_2_cb_749 regarding whether an otherwise taxable_payment is made nontaxable because it is made by a partner to its partnership sec_4291 requires that any person receiving a payment for a taxable service such as air transportation collect the amount of the tax from the person making the payment under sec_7701 partnerships are persons for purposes of the internal_revenue_code thus payments by a partner to its partnership for taxable air transportation are subject_to the sec_4261 tax caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
